Citation Nr: 9932003	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  99-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
October 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran was previously denied service connection for a 
back disorder in a December 1976 rating decision.  In a 
letter the following month, he was notified of the RO's 
action and advised of his right to appeal.  The veteran did 
not appeal the adverse decision and, under the law, it became 
final.

In September 1992, the veteran sought to reopen his claim of 
entitlement to service connection for a back disorder.  In an 
October 1992 rating action, the RO denied the veteran's 
application.  In a letter the following month, the veteran 
was notified of the RO's action and advised of his right to 
appeal.  He did not appeal the adverse decision and, under 
the law, it became final.  

In January 1999, the veteran sought to reopen his claim for 
entitlement to service connection for a back disorder.  The 
present appeal arises from a March 1999 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to warrant reopening the claim.  The 
veteran filed an NOD in April 1999, and an SOC was issued by 
the RO that same month.  The veteran filed a substantive 
appeal, also in April 1999.  

The Board notes that, in a VA Form 646 (Statement of 
Accredited Representation in Appealed Case), dated in June 
1999, as well as during a Video Conference Hearing conducted 
by the undersigned Member of the Board in August 1999, the 
veteran's representative raised a claim of service connection 
for spina bifida occulta, which was claimed to have been 
aggravated during service.  In addition, in the veteran's VA 
Form 9 (Appeal to the Board of Veterans' Appeals), filed in 
April 1999, a liberal reading of that document appears to 
indicate his intention to file a claim alleging clear and 
unmistakable error with respect to the RO's original rating 
decision in December 1976.  Neither of those issues is before 
us at this time; they are referred to the RO for additional 
development as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a back disorder was denied in a 
December 1976 rating decision.  The veteran was notified 
of the decision, and no appeal was filed; thus, under the 
law, that decision became final.  

3. In an October 1992 rating action, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder.  The veteran was notified of the decision, and 
no appeal was filed; thus, under the law, that decision 
became final.  

4. The evidence introduced into the record, since the October 
1992 rating decision which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back 
disorder, is duplicative or cumulative of evidence 
previously considered, or does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  



CONCLUSION OF LAW

Evidence submitted since the previous final decision is not 
new and material, and the veteran's claim of entitlement to 
service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in October 1972.  The veteran 
was noted to suffer from mild pes planus.  No other physical 
disorders were reported, and the veteran was found qualified 
for service.  In May and June of 1973, the veteran was 
treated for low back pain at the Charleston Naval Hospital.  
He reported that, two weeks previously, he had fallen down 
some stairs (a ship's ladder), and landed on his back.  He 
also reported that, after the accident, he had done well, but 
subsequently reinjured his back when after he slipped on a 
floor.  He indicated that he was experiencing pain in the 
posterior mid-back and right posterior hip area, which 
increased with activities and was decreased by rest.  On 
clinical evaluation, there was tenderness in the left 
paraspinal area of the mid back, with no other significant 
findings.  An X-ray of the lumbosacral spine was normal.  The 
examiner's diagnosis was acute mid-back strain.  Treatment in 
the hospital consisted of bed rest, analgesics, and muscle 
relaxants, as well as physical therapy.  At the time of 
discharge from the hospital, the veteran was noted to 
continue to complain of mid-back pain.  

In October 1973, the veteran was medically examined at the 
Naval Air Station (NAS) Brunswick, ME, for purposes of 
separation.  In a Report of Medical History, he reported his 
health as good, and checked "yes" as to whether he had 
previously or did now suffer from recurrent back pain.  In a 
Report of Medical Examination, upon clinical evaluation, no 
abnormalities were reported, and the veteran's spine and 
musculoskeletal system were found to be normal.  

A review of the claims file reflects that, in April 1974, the 
RO contacted NAS Brunswick by letter and requested copies of 
any records of the veteran's treatment at that Air Station's 
medical treatment facility.  The RO was notified by NAS 
Brunswick, that same month, that records relating to any 
treatment of the veteran had not been located, and that any 
existing records would have been transferred to the Navy 
Bureau of Medicine and Surgery (BUMED), in Washington, D.C. 
when the veteran was released from active duty.  

In a July 1974 Administrative Decision, the RO determined 
that the veteran was not entitled to benefits under the 
provisions of title 38 of the United States Code, due to the 
character of his discharge having been determined by the Navy 
as under "other than honorable conditions," and a VA 
finding that the discharge had been effected for willful and 
persistent misconduct.  Thereafter, in September 1976, the RO 
received a copy of notification from the Department of the 
Navy, Discharge Review Board, that the character of the 
veteran's discharge had been upgraded to "General by reason 
of Convenience of the Government."  

In October 1976, the veteran filed a claim seeking service 
connection for a back disorder, noting treatment in service 
at the Charleston Naval Hospital and at NAS Brunswick in 
August and September 1973.  That same month, the RO received 
a medical record from the VA Hospital (VAH) in Togus, ME, 
dated in October 1976.  It was reported that, on clinical 
evaluation, no abnormalities of the veteran's back were 
noted, and the examiner reported that it was doubtful that 
the veteran suffered from a serious organic disease, but that 
he might be suffering from a psychoneurotic problem.  

Also in October 1976, the RO sent a second request to the NAS 
Brunswick for information with respect to the veteran's 
contention that he had been treated at the Air Station's 
medical facility.  That same month, the RO was notified by 
the Air Station's outpatient medical department that there 
were no records pertaining to the veteran, and it was 
suggested that the RO contact BUMED.  

In October 1976, the veteran was medically examined for VA 
purposes.  He reported a history of back pain since falling 
down a ship's ladder in 1973.  
Radiographic studies of the his lumbar spine and lumbosacral 
junction showed no definite bony abnormalities, although the 
examiner believed there was a minor degree of spina bifida 
occulta.  The examiner noted, following a clinical 
evaluation, that there were very few positive findings with 
respect to the veteran's back.  The examiner's diagnosis was 
possible mild ligamentous strain of the back.  

In November 1976, the RO received the veteran's service 
medical records from the National Personal Records Center 
(NPRC).  That same month, the RO also received a statement in 
support of the veteran's claim from a friend of the veteran.  
The statement noted that the individual had not known of any 
physical problems relating to the veteran's back prior to his 
entering active service.  When the friend saw the veteran in 
May 1973, he complained of back pain, and, since then, he had 
continued to complain of chronic pain-related problems.  In 
addition, the RO received a statement from John Hall, D.O., 
dated that same month, November 1976.  Dr. Hall reported that 
the veteran suffered from acute and chronic somatic 
dysfunction of the lumbar, lumbosacral, and dorsal spine.  

In December 1976, the veteran was denied service connection 
for a back disorder.  No appeal was filed, and the decision 
became final.  

Thereafter, in September 1992, the veteran reopened his 
claim.  Subsequently, the RO received a medical statement 
from Ira Stockwell, D.O., dated that same month.  Dr. 
Stockwell noted that the veteran had been seen between 
September 1974 and April 1989 for somatic dysfunction, a 
gastrointestinal disorder, ethanol and tobacco abuse, mild 
obesity, as well as a productive cough and headaches.  Also 
received by the RO was a statement from Dr. Hall, in which he 
reported that he had not seen the veteran in over 10 years, 
and that no records were available on him. 


Also in September 1992, the RO received medical records from 
Brighton Avenue Hospital, dated in March 1985 and February 
1986.  These records noted the veteran's treatment for 
gastroesophageal reflux, possible gastrointestinal bleed, and 
back pain.  In particular, a treatment record, dated in March 
1985, noted that the veteran had "stepped on high step 
injuring back."  The examiner's diagnosis was acute low back 
strain.  In addition, the RO received medical records from 
Lakeland Hospital and Maine Medical Center, dated from July 
1982 to June 1991.  In particular, a treatment record, dated 
in October 1990 from Lakeland Hospital, noted the veteran as 
having undergone an intralaminal lumbar diskectomy and 
anterior canal osteophytectomy for anterior canal 
decompression.  The discharge diagnosis was a ruptured disc, 
L5-S1, left side.  Also, an Emergency Department Sheet from 
Maine Medical Center, dated in August 1991, noted that the 
veteran had been living in Florida and was technically on 
workmen's compensation as a result of a back injury he 
suffered during his last job in that State.  

In an October 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for a back disorder.  

In May 1997, the veteran was medically examined for VA 
purposes.  With respect to his back, he reported a history of 
low back pain beginning with his injury in service, and 
continued back pain since that time, without radiation to his 
extremities.  The veteran further noted that an increase in 
activity would exacerbate the pain in his low back.  On 
clinical evaluation, the veteran's lumbar spine was normal 
except for pain on the left side with flexion.  The 
examiner's impression included status-post lumbar laminectomy 
with discogenic disease and continued low back pain.  

Thereafter, in January 1999, the veteran submitted a 
statement requesting that his claim of service connection for 
a back disorder be reopened.  In his statement, the veteran 
reiterated previous contentions with respect to his medical 
history.  He also submitted additional evidence for 
consideration, most of which was duplicative of evidence 
previously considered.  That which was not duplicative 
consisted of a medical record and radiographic study from the 
East Pasco Medical Center, dated in March 1990, and medical 
records from The Frank Clinic of Chiropractic, dated in 
August 1990.  The treatment record from East Pasco Medical 
Center noted the veteran's complaints of back pain beginning 
that morning, after he was bending and lifting the day 
before.  In addition, an associated radiographic study 
revealed a normal lumbar spine.  The examiner's diagnosis was 
acute lumbar strain and "rule out" occult herniated disc.  
The records from The Frank Clinic noted the veteran's 
complaints of low back pain.  The veteran reported that, 
after he had lifted a pallet in March (presumably that year), 
his left leg had become numb to his knee, with the numbness 
reported as progressing further.  

In March 1999, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for a back disorder.  

In August 1999, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  The 
veteran reported that, following his injury in service and 
his subsequent hospitalization and discharge at the 
Charleston Naval Hospital, he had returned to that facility 
for physical therapy every day.  He reported that he was 
later treated on an outpatient basis by medical personnel at 
the medical facility at NAS Brunswick.  He further testified 
that, following his separation from service, he sought 
treatment for his back pain in various hospital emergency 
rooms on a for-need basis, and was not treated by a regular 
doctor until 1975, when he began to see Dr. Hall.  In 
addition, the veteran contended that he continued to suffer 
from chronic back pain, and that this pain was related to his 
injury during service.  

II.  Analysis

The veteran was previously denied service connection for a 
back disorder by the RO, and, in October 1992, the RO entered 
a final decision denying the veteran's attempt to reopen that 
claim.  In order to reopen his claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.


Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the October 1992 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.


As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a back disorder, is that which has been submitted since the 
RO entered its decision as to this matter in October 1992.  

Evidence submitted since the final RO decision entered in 
1992 includes:

1. Report of VA examination, dated in May 1997.  
2. Statement from the veteran, dated in January 1999.  
3. East Pasco Medical Center treatment record and 
radiographic report, dated in March 1990.  
4. The Frank Clinic of Chiropractic treatment records, 
dated in August 1990.  
5. Previously submitted service and post-service 
medical records.  
6. Video Conference Hearing transcript, dated in 
August 1999.  

After a review of the record, the Board finds that none of 
the evidence added to the file since October 1992 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim.  In this regard, we note that the report of 
VA examination, as well as treatment records from East Pasco 
Medical Center and the Frank Clinic of Chiropractic, reflect 
the veteran's treatment and diagnosis for a back disorder.  
However, none of those records provides a nexus statement 
relating the veteran's back disorder to service.  
Furthermore, the veteran's lay assertions, which are 
documented in his submitted written statements and in the 
Video Conference Hearing transcript, although they may be 
sincerely felt, do not constitute competent medical evidence 
sufficient to reopen a claim.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

In addition, the veteran has submitted a number of 
evidentiary documents, including service and post-service 
medical records, that were considered in the previous final 
decision.  Therefore, in the absence of any supporting 
medical evidence, e.g., a medical opinion supporting the 
veteran's assertion that his back disorder was incurred in 
service, this evidence is duplicative of previously 
considered evidence.  

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they are 
either duplicative, cumulative, or do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  That is, they do not 
provide competent, i.e., medical evidence, that the veteran's 
back disorder was incurred in service.  Thus, none of the 
medical evidence received since the previous final rating 
decision in 1992 changes the previous analysis in any way.  
Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  We thus conclude that 
new and material evidence to reopen the veteran's claim for 
service connection for a back disorder has not been 
presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a back disorder, the 
claim may not be reopened.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a back disorder, and the 
claim is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

